UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1345



DONALD J. STRABLE,

                                            Plaintiff - Appellant,

          versus


STATE OF SOUTH CAROLINA,

                                               Defendant - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. William M. Catoe, Jr., Magistrate
Judge. (6:06-cv-03541-RBH)


Submitted: June 15, 2007                    Decided:   June 20, 2007


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Donald J. Strable, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Donald J. Strable seeks to appeal the magistrate judge’s

order recommending that his civil action be dismissed.           This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2000), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).         The order Strable seeks to appeal

is   neither   a   final   order   nor   an   appealable   interlocutory   or

collateral order.     Accordingly, we deny Strable’s motion for leave

to proceed in forma pauperis and dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                  DISMISSED




                                    - 2 -